Citation Nr: 0619667	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-08 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manilla, the 
Philippines.

This issue was previously before the Board, in January 2005, 
when it was remanded for further development.

In July 2005, the RO granted this claim, evaluating the 
disability noncompensably, effective March 6, 2001.  As 
service connection for hypertension was granted and the 
veteran did not appeal the effective date or the disability 
evaluation assigned, the claim on appeal to the Board was 
rendered moot and there is no longer a question or 
controversy remaining with respect to this issue.

The claim for service connection for headaches is now again 
before the Board.


FINDING OF FACT

The veteran manifests headaches that more likely than not had 
their onset during his active service and are etiologically 
related to his service connected dysthymic disorder. 


CONCLUSION OF LAW

Headaches were incurred as a result of active service.  
38 U.S.C.A. § 1110, 1131, 5102, 5103 and 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he experiences headaches that are 
causally related to his active service or, in the 
alternative, are secondary to his service-connected 
disabilities and the treatment prescribed for them.  After 
review of the record, the Board finds the evidence supports 
his contentions and that service connection for headaches is 
appropriate.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 .  

Service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be established on a secondary basis if the claimed disability 
is shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.

In the present case, the record presented various theories 
for the etiology of the headaches the veteran manifested.  At 
discharge from active service in 1998, the veteran's report 
of medical history reflected a history of headaches beginning 
about three months prior, when Prilosec had been prescribed.  
VA examination conducted in September 1998 described tension-
type headaches.  The veteran was still taking Prilosec.  
Subsequent private treatment records then showed complaints 
of and treatment for headaches, appearing to coincide with 
findings of elevated blood pressure.  Co-Diovan was 
prescribed for hypertension and, thereafter, the veteran 
reported dizziness and headaches associated with this 
medication.  

On VA examination in June 2005, the examiner was unable to 
offer and opinion concerning the etiology of the veteran's 
headaches.  The Board accordingly referred the matter for VHA 
opinion in March 2006.  

In an April 2006 opinion, Michael Shortall, M.D., stated 
that, after reviewing the veteran's medical records in 
detail, it was very likely that the veteran's headaches had 
their onset during his active military service, but observed 
it is difficult to substantiate this.  Dr. Shortfall observed 
that the veteran is service connected for several other 
conditions, including dysthymia, degenerative joint disease 
of the cervical spine, allergic rhinitis and sinusitis, and 
right mandibular joint dysfunction-all of which, he opined, 
are associated with headache.  The service-connected 
dysthymia, evaluated as 50 percent disabling, however, in the 
physician's opinion, was the most probable cause, given its 
intractable and persistent nature.  In addition, the 
physician further observed, while medical literature offers 
no consistent evidence of a relationship between hypertension 
and headaches, the particular medicine prescribed the veteran 
for his hypertension, co-Diovan, is associated with 
headaches.

In summary, Dr. Shortall opined that the veteran's headaches 
could be caused by any one of the four service-connected 
disabilities identified, as well as by the medicine 
prescribed for hypertension.  However, it is the physician's 
opinion after review of all the medical evidence, that the 
veteran's headaches were the result of his service connected 
dysthymia, and had their onset during the veteran's active 
military service.

The Board reviewed all of the medical evidence and finds that 
the medical evidence supports a finding that the veteran 
manifests headaches that are the result of his active 
military service.

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et. seq. (West 2000 & Supp. 2002)/  Given the 
favorable outcome to reopen the claim, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  It is 
further noted that the veteran's waived initial consideration 
of the VHA opinion by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2005).




ORDER

Service connection for headaches is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


